Citation Nr: 0512486	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than December 31, 
2001, for the grant of a total disability rating based on 
individual unemployability (TDIU).

(The issue of entitlement to payment of attorney fees from 
past-due benefits based on the grant of a TDIU is the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to February 
1988.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted entitlement to a TDIU and 
assigned an effective date of December 31, 2001.  

Also on appeal is the issue of entitlement to payment of 
attorney fees from past-due benefits based on the grant of a 
TDIU.  As noted on the title page, it is the subject of a 
separate decision.


FINDING OF FACT

The veteran was not precluded from substantially gainful 
employment by reason of his service-connected disabilities 
prior to December 31, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 31, 
2001, for a total disability rating based on individual 
unemployability are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  In this case, the 
claim for an earlier effective date was received in a notice 
of disagreement after the July 2002 grant of entitlement to a 
TDIU.  The RO's January 2002 development letter addressing 
entitlement to a TDIU satisfies VA's duty to notify, pursuant 
to VAOPGCPREC 8-03.  By means of this letter, the veteran was 
notified of what was required to substantiate his claim and 
of his and VA's respective duties.  He was also asked to 
provide information and/or evidence in support of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d). 
The record contains all pertinent, identified evidence, and 
VA examination is not required in this case, where the issue 
is limited to the assignment of an effective date based on 
evidence of unemployability prior to December 31, 2001. 

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

The veteran submitted a claim for service connection for 
various disabilities to the RO in April 1988.  VA examination 
in May 1988 showed that was discharged from service in 
February 1988, was currently unemployed, and planned to 
attend college in the fall, possibly sooner.   

In May 1988, the veteran was granted service connection for 
low back strain and cervical strain, each evaluated as 10 
percent disabling, and for a history of a dislocated left 
shoulder, evaluated as noncompensable.  He had a combined 20 
percent disability rating, effective from February 27, 1988, 
the day following his separation from service.

In September 1988, the veteran requested reevaluation of his 
service-connected disabilities.  In October 1988, he was 
asked by the RO to submit evidence in support of claim, but 
did not respond.

The veteran was re-examined by VA in August 1990.  At that 
time he was a student and was working part time.  In October 
1990, the veteran submitted a statement to the RO requesting 
an increased rating for his low back disability.  He said 
that his disability was impairing his employment.

In a November 1990 rating decision, the RO confirmed the 10 
percent rating for the veteran's low back strain.  The 10 
percent rating for cervical strain was reduced to 
noncompensable, and he was awarded an increased rating of 10 
percent for his left shoulder disability, effective from 
August 8, 1990.  His combined disability rating remained 20 
percent.  The veteran perfected an appeal of the RO's 
decision concerning his low back and cervical strain.  

In support of his claim, the veteran provided private 
treatment records showing that he underwent physical therapy 
and treatment.  In May 1992, it was noted that the veteran 
was working as a news broadcaster and was a student majoring 
in communications.  In a July 1993 statement, the veteran 
said that he would "spare you the details of how much this 
disability has curved my employment goals and 
possibilities," but that his disability had become worse 
over the last several years.

VA examination reports dated in August 1993 revealed that the 
veteran had recently quit his job for reasons other than 
medical ones and was self employed working with his wife in 
real estate.  He was also doing some subcontracting with his 
previous employer.  It was noted that he was working as a 
general contractor, tolerating it with back symptoms.  He 
wanted to eventually get into lighter work.  He planned to go 
to law school.  The examiner indicated that the veteran had 
to be somewhat careful with his back.  Occupational history 
included catering, contracting, wine sales/project 
coordination, and news broadcaster, with several days lost 
from work due to back and shoulder pain.

In a March 1994 rating decision, the RO awarded a 20 percent 
rating for the veteran's chronic low back strain, resulting 
in a combined disability rating of 30 percent, effective from 
October 17, 1990.  

VA examination dated in December 1995 showed that the veteran 
was employed with the department of transportation (DOT) 
doing customer service since August 1995.  He made $1568.00 
per month and had missed no time from work.  He also had 
prior work as a sales manager from May to June 1995, and had 
missed 3-4 days from work due to back, neck, and shoulder 
pain.  A VA treatment record dated in December 1996 showed 
that the veteran was still employed by DOT in the same 
position, a computer-based job.

In June 1997, the RO reinstated the 10 percent rating 
assigned for the veteran's chronic cervical strain, effective 
August 9, 1990.  His combined disability rating was 20 
percent from February 27, 1988, 30 percent from August 9, 
1990, and 40 percent from October 17, 1990.

In a statement dated in May 1999, the veteran stated that due 
to a recent ruptured disc in his low back, he was told by his 
doctor to do nothing, including no work.  He requested a 
temporary total rating under 38 C.F.R. §§ 4.29 and 4.30.

In June 1999, the RO awarded a 40 percent rating for the 
veteran's chronic low back strain, effective from October 17, 
1990, and a 20 percent rating for chronic cervical strain, 
effective from December 13, 1996.  The veteran had a combined 
50 percent rating from October 17, 1990, and a combined 60 
percent rating from December 13, 1996. 

In a statement dated in February 1998, the veteran said that 
his employment situation was questionable, noting that his 
job required that he sit at a computer terminal.  He reported 
that in 1996, his condition required that he work less than 
full time and that he  was working 25-30 hours a week.  He 
was looking for other employment.  The veteran also said that 
physical strain took over in March 1994 and forced him out of 
his field of employment.

A VA examination report dated in February 1998 showed that 
the veteran was still employed, but seeking a less demanding 
job.

In a June 1999 statement, the veteran reported that he had 
been unemployed from March 5 to June 1, 1999, as a result of 
his service-connected disabilities, based upon emergency room 
instructions from the VAMC.  He had returned to work part 
time, 20 hours a week.  He asked for a temporary total 
rating.  This claim was denied by the RO in June 1999.

An emergency room record dated in August 1999 shows that the 
veteran was sitting in his ergonomic chair when the chair 
suddenly slipped, launching him forward.  He complained of 
sever low back pain.  He was noted that he still worked for 
DOT.

In a statement received at the RO on May 1, 2000, the veteran 
reported his earnings fell below the Commerce Department's 
established poverty line, thus entitling him to a TDIU.  

A VA treatment record dated in September 2000 noted that the 
extent of the veteran's back discomfort and the impact on his 
work was about to result in his losing his position as a 
public service representative.  In November 2000, it was 
noted that the veteran's employer wanted a letter from his 
doctor so that he could have a stand up cubicle at work as a 
means of accommodation, though this had already been 
initiated.  In September 2001, the veteran reported that he 
had worked the entire previous week, but only one of the last 
two work days since one was a holiday.   VA examination in 
March 2001 disclosed that the veteran was employed part time.

A statement from the veteran's employer dated in August 2001 
showed that his hours had decreased to less than half time, 
that he had used nearly all of his accrued leave, that he was 
not earning his usual amount of leave, and that he was a 
skilled and valuable employee.  On January 1, 2002, the 
veteran was placed on a medical leave of absence.

In January 2002, the RO sent the veteran a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He completed and returned the application 
in February 2002.  He stated that he worked 30-40 hours a 
week from August 1995 to January 2000, making $2000 a month; 
20-25 hours a week from January 2000 and June 2001, making 
$800 a month; and fewer than 10 hours a week from June 2001 
to December 2001, making $300 a month.

In March 2002, the veteran's employer indicated that he was 
still employed, but on leave.  He last worked on December 30, 
2001.  The amount he earned during the 12 months preceding 
that date was $11,069.00, working 20-25 hours a week.  It was 
noted that concessions were made to modify the veteran's 
schedule.  In June 2002, the veteran reported that his 
position had been terminated.

In July 2002, the RO granted entitlement to a TDIU and 
assigned an effective date of December 31, 2001.  The RO 
assigned that date because it was the earliest factually 
ascertainable date that the veteran became unemployable, the 
RO noting he last worked on December 30, 2001, one day prior.  

In implementing a July 2003 Board decision, the RO granted 
the veteran a 60 percent rating for his service-connected low 
back disorder, effective from March 5, 1999.  His combined 
disability rating was 70 percent from that date.


III.  Earlier effective date

To establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be an impairment so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91.  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. 
§ 3.400(o)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2004).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits." 38 C.F.R. § 3.155(a) (2004).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date. 
Servello, 3 Vet. App. at 200.

The veteran submitted an informal claim for a TDIU in May 
2000.  Specifically, in a statement received at the RO on May 
1, 2000, he reported his earnings fell below the Commerce 
Department's established poverty line, thus entitling him to 
a TDIU.  After the TDIU claim was granted, the veteran argued 
for an effective date for his TDIU to be no later than April 
1, 2001, the effective date of the increased evaluation for 
his left shoulder disability.  He also asserts that his 
employment since at least April 1, 2001, should have been 
deemed marginal.

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

A VA Form 21-4192, completed by the veteran's employer in 
March 2002 indicates the veteran last worked on December 31, 
2001, and that he earned $11,069 during the 12 months 
preceding his last date of employment.  This amount well 
exceeds the 2001 poverty threshold.  See 68 Fed. Reg. 66,531 
(Nov. 26, 2003) (the weighted average poverty threshold 
established for 2001 for one person as established by the 
Bureau of the Census is $9,183.00).  

The veteran contends that his earnings in 2001 exceeded the 
poverty threshold because he used accrued sick and personal 
leave, which he describes as "the same as living off one's 
savings from income previously earned."  Regardless of the 
merits of this argument, there is no documentary evidence 
establishing the extent of his use of accrued leave in 2001.  
The veteran last worked for the department of transportation 
(DOT), and although supervisors at DOT reported an increase 
in the veteran's use of accrued leave in 2001, no specifics 
were provided as to how much leave was actually used.  

In his VA Form 21-8940, the veteran reported part-time hours 
for all of 2001.  At the March 2001 VA examination, the 
veteran also reported he was working part-time.  An August 
2001 DOT letter notes the veteran was a permanent part-time 
employee who at that time was not accruing his usual amount 
of leave time.  That he worked part-time throughout 2001 and 
was accruing less than his usual amount of leave tends to 
suggest he did not use an amount of accrued leave (more than 
$2,000) that would place his earnings below the poverty 
threshold for that year. 

Putting aside that the veteran's earned annual income 
exceeded the poverty threshold for 2001, the facts 
surrounding his employment prior to December 31, 2001, do not 
suggest it was marginal in nature.  Turning to the VA Form 
21-4192 again, the reported concession made to the veteran 
for his disability was a modification of his work schedule.  
VA treatment records dated in September 2000 also showed that 
the veteran was provided a stand up cubicle at work as a 
means of accommodation.  He worked for DOT as a public 
service representative from 20 to 25 hours weekly prior to 
December 31, 2001, and there is nothing in the record  to 
suggest such employment existed in a protected environment, 
such as a family business or sheltered workshop.  The 
veteran's service-connected disabilities are orthopedic in 
nature.  His work, however, can be described as sedentary, 
with "phone agent" being the primary responsibility, 
according to a DOT letter dated in December 2001.  A DOT 
supervisor in August 2001 described the veteran as a skilled 
and valuable employee.

In his VA Form 21-8940, the veteran reported working less 
than 10 hours per week for the second half of 2001, but other 
evidence, such as the information provided by his employer 
and a September 2001 statement to a VA treating physician 
(i.e., that he worked a full week the previous week) reflect 
he worked more hours in the latter half of 2001 than he 
reported.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome may affect credibility).  

In summary, the evidence shows the veteran was working until 
December 30, 2001, and, based on the above discussion, this 
work, albeit part-time, was substantially gainful employment, 
rather than marginal employment.  As he was in fact working 
until December 30, 2001, it is not factually ascertainable 
that he was precluded from substantially gainful employment 
prior thereto by reason of his service-connected 
disabilities.  Even assuming, without deciding, that he 
submitted a TDIU claim prior to May 2000, the "later" event 
in this case is the date entitlement arose, December 31, 
2001.   

The record does not reflect evidence of unemployability in 
the claims file prior to December 31, 2001.  Although there 
is a February 1998 application for vocational rehabilitation 
and several statements from the veteran to VA physicians 
regarding the physical demands of his work, it was generally 
reported that the veteran was employed and merely seeking 
less physically demanding work.  Review of the veteran's 
February 1998 letter reveals no evidence of unemployability.  
The veteran stated he could no longer work in his previous 
capacity as a construction contractor but added that he then 
sought and retained work requiring limited physical activity.        

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
evidence of record does not show that the veteran was 
unemployable due to service-connected disabilities prior to 
the currently assigned effective date of December 31, 2001.  
The preponderance is against the veteran's claim, and it must 
be denied. 


ORDER

Entitlement to an effective date earlier than December 31, 
2001, for the grant of a  total disability rating based on 
individual unemployability is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


